Citation Nr: 0109781	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-04 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a reduced amount of monthly recoupment from 
disability compensation benefits for the appellant's prior 
award of military disability severance pay.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from August 1987 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

At the appellant's request, hearings before traveling members 
of the Board were scheduled for him at the RO in May 2000 and 
February 2001.  The appellant failed to appear for the first 
hearing in May 2000 and requested that it be rescheduled, 
which it was.  He also failed to report for the hearing 
scheduled in February 2001.  Information of record indicates 
that his current employment necessitated a move to McLean, 
Virginia.  He requested no postponement of the hearing; thus, 
his initial hearing request is deemed to have been withdrawn.  
38 U.S.C.A. § 20.704(d).

In November 2000, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefines the obligations of VA with 
respect to the duty to assist claimants and includes an 
enhanced duty to notify claimants as to the information and 
evidence necessary to substantiate a claim.  In view of the 
determination below that the appellant's claim is legally 
insufficient, the VCAA has no significant impact on the 
present appeal.  


FINDINGS OF FACT

1.  The appellant was retired from military service in 
September 1993 for a subarachnoid hemorrhage with massive 
cerebral edema, rated 100% disabling.  

2.  Effective November 14, 1996, he was awarded military 
disability severance pay (DSP) in the net amount of 
$13,234.75 (after Federal taxes were withheld) for the 
service-connected subarachnoid hemorrhage with massive 
cerebral edema.  

3.  Effective September 1, 1997, the RO began withholding all 
of the appellant's VA compensation benefits in recoupment of 
his DSP, except for $179 per month, representing compensation 
for service-connected disabilities for which he did not 
receive military DSP.  

3.  He has requested that only 50% of his VA compensation 
benefit payments be withheld monthly in recoupment of his DSP 
so that he may meet his financial obligations while 
participating in a VA program of vocational rehabilitation.  


CONCLUSION OF LAW

The appellant cannot receive any payments of VA compensation 
benefits for his subarachnoid hemorrhage with massive 
cerebral edema until the entire net amount of his military 
DSP for that disability has been recouped.  10 U.S.C.A. 
§ 1212(c) (West 1991); 38 U.S.C.A. § 5304(a) (West 1991); 
38 C.F.R. § 3.700(a)(3) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is provided at 38 U.S.C.A. § 5304(a) that, with certain 
exceptions not pertinent to the present situation, awards of 
compensation, pension, retirement pay, etc., shall not be 
made concurrently to any person based upon that person's own 
service.  

It is further provided at 10 U.S.C.A. § 1212(c) that the 
"amount of disability severance pay received under this 
section shall be deducted from any compensation for the same 
disability to which the former member of the armed forces or 
his dependents become entitled under any law administered by 
[VA]."  (Emphasis added); see also 38 U.S.C.A. § 1174(h)(2) 
(West Supp. 2000).  

The proposal by the appellant (halving the monthly recoupment 
so that the U.S. Government gets its full amount of 
recoupment over "double the time") to allow his continued 
receipt of a 50% portion of the VA compensation benefits paid 
for service-connected subarachnoid hemorrhage with massive 
cerebral edema, while the full amount of his DSP for the same 
disability is not yet been recovered, would constitute a 
statutorily-prohibited concurrent award and payment of 
duplicate benefits.  Thus, it is mandatory that the required 
recoupment be accomplished as soon as possible by a deduction 
of the full amount from any VA compensation payable monthly 
for the disability in question until the entire amount of the 
net military DSP has been recovered.  Simply put, there is no 
legal authority for the proposed compromise offered by the 
appellant.   

The Board is not unsympathetic to the considerations voiced 
by the appellant, but it is noted that, while he pursued his 
VA vocational rehabilitation, he was in receipt of a generous 
subsistence allowance and other vocational rehabilitation 
benefits authorized under Chapter 31 of Title 38, United 
States Code, intended to meet his ordinary living expenses 
and those of his spouse (there are no children) as well as 
his own educational and training expenses.  This was in 
addition to the lump-sum payment of military DSP which he had 
received recently, and which presumably was also available to 
meet any financial obligations, plus any income earned by his 
wife.  It does not appear, therefore, that the appellant was 
ever bereft of financial resources.  Moreover, the evidence 
indicates that he has now completed his vocational training, 
graduated from college and obtained gainful employment.  
Recoupment of his military DSP should therefore cause him no 
financial hardship.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

